Case: 19-10315   Date Filed: 09/02/2020   Page: 1 of 37



                                                                    [PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT

                    __________________________

                           No. 19-10315
                    __________________________


SHKELZEN BERISHA,

                                                     Plaintiff - Appellant,

                                 versus
GUY LAWSON,
ALEXANDER PODRIZKI,
SIMON & SCHUSTER, INC.,
RECORDED BOOKS, INC.,

                                                     Defendants - Appellees.

              ____________________________________

             On Appeal from the United States District Court
                  for the Southern District of Florida
              ____________________________________


                           (September 2, 2020)
               Case: 19-10315       Date Filed: 09/02/2020      Page: 2 of 37



Before MARTIN, NEWSOM, and O’SCANNLAIN,∗ Circuit Judges.

O’SCANNLAIN, Circuit Judge:

       We must decide whether the son of the former Prime Minister of Albania,

who alleges that he was defamed in a book that accused him of being involved in

an elaborate arms-dealing scandal in the early 2000s, may succeed in his

defamation action against the book’s author and its publisher.

                                               I

       This case arises out of brief references to Shkelzen Berisha—the son of the

former Prime Minister of Albania, Sali Berisha—in Guy Lawson’s 2015 book

Arms and the Dudes: How Three Stoners from Miami Beach Became the Most

Unlikely Gunrunners in History. The book tells the supposedly true story of

Efraim Diveroli, David Packouz, and Alex Podrizki, three young Miami, Florida,

men who became international arms dealers during the early 2000s.

                                              A

       We recount the tale as it is presented in Lawson’s book. According to the

book, in the early 2000s, Diveroli, a teenager in Miami, came up with a plan to

open a business specializing in arms trading in order to fulfill defense contracts

with the United States government. At that time, private companies were


       ∗  Honorable Diarmuid F. O’Scannlain, United States Circuit Judge for the Ninth Circuit,
sitting by designation.


                                              2
              Case: 19-10315     Date Filed: 09/02/2020   Page: 3 of 37



permitted to bid on large military contracts through a website operated by the

federal government, FedBizOpps.com. Diveroli was originally inspired to enter

the trade after working for his uncle’s arms company while living with him for a

few years in Los Angeles. After a falling out with his uncle, Diveroli returned to

Miami and convinced his father to sell him an unused shell company to build his

own arms-trading enterprise: AEY, Inc. Diveroli had significant early success

bidding on small contracts unlikely to attract the attention of major arms dealers,

and he quickly grew both his business’s capital and his own connections with arms

vendors. Eager to see his operation expand, Diveroli later brought on his

childhood friend David Packouz to help him run the business.

      Much of the book, and Berisha’s alleged involvement in the operation,

revolves around AEY’s biggest procurement deal: a roughly $300 million contract

that AEY won in the summer of 2006 to equip Afghan security forces fighting the

Taliban. The contract required AEY to ship 100-million rounds of AK-47

ammunition to Afghanistan. At the time, AEY had a deal with a Swiss middleman,

Heinrich Thomet, who had access to surplus ammunition in Albania that AEY

could purchase at low prices. Thomet had purchased the ammunition through the

Military Export Import Company (“MEICO”), an Albanian state-owned arms-

dealing company. Packouz hired another childhood friend, Alex Podrizki, to travel

to Albania, to collect the ammunition, and to load it onto planes to Afghanistan.

                                          3
              Case: 19-10315    Date Filed: 09/02/2020   Page: 4 of 37



      In Albania, Podrizki inspected the ammunition and found it packed in

Chinese crates—potentially raising a significant issue, because federal regulations

barred AEY from fulfilling the contract with Chinese ammunition. Packouz and

Diveroli decided to use the ammunition anyway, with a plan to repackage the

rounds to conceal their Chinese origin. AEY hired Albanian businessman Kosta

Trebicka to coordinate the repackaging job. In the course of his work, Trebicka

discovered that Thomet—the middleman between AEY and the Albanian state-

owned MEICO—had charged AEY nearly twice the price he paid to MEICO for

the ammunition.

      According to Lawson’s book, in May 2007, after Trebicka told Diveroli of

the overcharges, Diveroli flew to Albania to renegotiate the price and to attempt to

remove Thomet from the deal. Diveroli’s supposed trip to Albania in 2007 is the

subject of significant dispute by the parties here. According to the book, Diveroli

and Podrizki met with Ylli Pinari, the director of MEICO, who drove the pair to an

abandoned, half-completed building in Tirana, where he introduced them to Mihail

Delijorgji. Delijorgji is described in the book as a “hard-looking” man who

offered to lower the AEY’s price if his own company were paid to repackage it

instead of Trebicka’s. As Lawson tells it, the Americans also saw another man,

who appeared to be in his mid-20s, who was never introduced and who remained

silent throughout. According to the book, Diveroli and Podrizki would later learn

                                         4
              Case: 19-10315    Date Filed: 09/02/2020   Page: 5 of 37



that this man was Berisha and that the entire operation was involved in organized

crime. The relevant passages in the book read (with emphasis to the portions

relating to Berisha added):

             Ylli Pinari escorted Diveroli and Podrizki to . . . an abandoned
      construction site for a partially completed office building. Pinari led
      the pair up a set of stairs and along a corridor until they reached a
      door. Stepping inside, they found . . . a hard-looking man—a real
      thug, Podrizki thought, fear rising. . . .

             This was Mihail Delijorgji. Diveroli and Podrizki then turned
      to see a young man around their age sitting in the corner. Dressed in
      a baseball cap and a sweater, he had dark hair, a soft chin, and
      sharklike eyes. He wasn’t introduced. This was Shkelzen Berisha, the
      son of the prime minister of Albania, they would later be told by
      Pinari. Shkelzen was part of what was known in Albania as “the
      family,” the tight-knit and extremely dangerous group that
      surrounded and lived at the beneficence of the prime minister, Sali
      Berisha. . . .

            Delijorgji said that if Diveroli wanted a discount he would have
      to change the arrangements for the repackaging operation . . . by
      giving the contract to repack to Delijorgji’s company. The son of the
      prime minister remained silent. . . . .

             Diveroli and Podrizki departed.

            “That guy looked stupid enough to be dangerous,” Diveroli said
      of Delijorgji.

            “Did we just get out of a meeting with the Albanian mafia?”
      Podrizki joked.

             “Absolutely. Absofuckinglutely.”

      Ultimately, the group brokered a deal to purchase the ammunition at a

discount, cutting Trebicka out of the scheme in favor of Delijorgji. Angered at

                                         5
              Case: 19-10315    Date Filed: 09/02/2020   Page: 6 of 37



being removed from the deal, Trebicka sought to blow the whistle on kickbacks

that he believed Diveroli and AEY were paying to Albanian officials. Hoping to

substantiate his claims, Trebicka recorded a telephone call with Diveroli, in which

Diveroli told him that he could not help bring Trebicka back into the scheme

because the corruption “went up higher, to the prime minister, to his son.”

      Trebicka’s allegations—and his recorded conversation with Diveroli—

became the source of a number of public reports about AEY’s illegal scheme.

Most notably, on March 27, 2008, the New York Times published a front-page

story, which reported the allegations that AEY had illegally trafficked in Chinese

ammunition and paid kickbacks to Albanian officials, including Pinari and

Minister of Defense Fatmir Mediu. The story quoted Diveroli’s statements that the

scheme “went up higher to the prime minister and his son” and that Berisha was

part of “this mafia.” The article also reported on another recent matter Trebicka

had blown the whistle on (and accused Berisha of being involved in): the tragic

explosion of an Albanian munitions stockpile, which had killed 26 people in the

village of Gerdec and for which Delijorgji and Pinari had been arrested. Several

months later, the New York Times ran another article that reported the supposedly

accidental death of Trebicka, and detailed suspicions that Trebicka had actually

been murdered—perhaps with the involvement of the Berisha family—to prevent

him from testifying about the AEY and Gerdec matters. Once again, the Times

                                         6
              Case: 19-10315    Date Filed: 09/02/2020   Page: 7 of 37



story quoted Diveroli’s statement about the corruption going “all the way up” to

Berisha.

      At the same time, federal agents were investigating AEY for violating the

embargo against shipping Chinese ammunition. On August 23, 2007, federal

investigators raided AEY’s offices in Miami while Podrizki was still abroad in

Albania. In 2008, federal prosecutors charged Diveroli, Packouz, and Podrizki

with defrauding the United States government. All three pled guilty and were

convicted; Podrizki and Packouz were sentenced to house arrest, while Diveroli

was sentenced to four years in prison.

                                         B

      Lawson first published an account of the AEY saga in a March 2011 feature

article in Rolling Stone, entitled “Arms and The Dudes: How Two Stoner Kids

from Miami Beach Became Big Time Arms Dealers – Until the Pentagon Turned

on Them.” It was told largely from “the dudes’” perspective, whom Lawson found

to be quite unlike the “hardened criminals” that the New York Times coverage and

federal government had portrayed them to be. Relevant here, like the New York

Times story, Lawson’s article reported that AEY’s deal to purchase ammunition

from MEICO was structured to pay kickbacks to Albanian government officials

and quoted Diveroli’s statement that the scheme went “up higher to the prime

minister and his son.” Lawson’s article also reported that the repackaging job was

                                         7
                  Case: 19-10315       Date Filed: 09/02/2020       Page: 8 of 37



transferred to “a friend of the president’s son.” Though he was aware of the

article, Berisha never sued Lawson or Rolling Stone for anything printed in the

article.

       Following the success of the article, Simon & Schuster, Inc., entered into a

publishing agreement with Lawson to expand the story into a non-fiction book.

After four years of additional research, including interviews with Podrizki and

Packouz (who were paid life rights for the story), Lawson published his full

account of the saga in his June 2015 book. He also sold the movie rights to

Warner Brothers, which turned the story into the 2016 major motion picture War

Dogs, starring Jonah Hill and Miles Teller.

                                                 C

       On June 8, 2017, Berisha sued Lawson, Diveroli, 1 Podrizki, Packouz, and

Simon & Schuster, and also named Recorded Books, Inc., which was responsible

for producing the audio version of Lawson’s book. The complaint alleges that

Berisha was defamed by a few scattered references to him in Lawson’s book. In

addition to the passage about the 2007 meeting in Tirana quoted above—which, as

Berisha emphasizes on appeal, is the core of his allegations—the complaint also

takes exception with the following references:

             • On page 150, the book states that “Diveroli had agreed to cut Trebicka
               out of the repacking job, which was now being done by a company

       1
           Diveroli was later dismissed from the lawsuit following a settlement.
                                                  8
              Case: 19-10315    Date Filed: 09/02/2020    Page: 9 of 37



             called Alb-Demil, an entity seemingly controlled by the prime
             minister’s son and Mihail Delijorgji.”

         • On page 160, the book quotes the conversation that Trebicka recorded
           with Diveroli, and which was featured in the 2008 New York Times
           article. In that conversation, Diveroli said, “The more it went up
           higher, to the prime minister, to his son—this Mafia is too strong for
           me. I can’t fight this Mafia. It got too big. The animals got too out
           of control.”

         • The book features a photo of Berisha with the caption: “Also
           involved, the dudes discovered, was the prime minister’s son,
           Shkelzen Berisha.”

      Over the next year, the parties conducted extensive discovery, in which the

defendants assert they produced nearly 20,000 documents, including all of the

research relied upon by Lawson in writing his book and nearly all communications

relevant to the book’s editorial process. On July 13, 2018, however, Berisha

moved to compel production of additional communications that were exchanged

between Lawson and Simon & Schuster’s attorneys as part of the publishing

house’s legal pre-publication review. A magistrate judge denied that motion,

finding the materials to be privileged after viewing the defendants’ privilege log

and viewing some of the documents in camera.

                                         D




                                          9
               Case: 19-10315       Date Filed: 09/02/2020      Page: 10 of 37



       Following discovery (which was twice extended), 2 the defendants moved for

summary judgment, arguing that there was not sufficient evidence to allow a

reasonable juror to conclude that Lawson or the other defendants had defamed

Berisha. The district court agreed and granted summary judgment against Berisha.

       Berisha timely appealed.

                                              II

       Berisha first challenges the district court’s findings as to the merits of his

claims. Specifically, the court found that Berisha is a “limited public figure for

purposes of the controversy at issue in this case,” and that he therefore can prevail

only by demonstrating that the defendants acted with “actual malice” against him.

The court then granted summary judgment against Berisha, finding that the

evidence in the record could not reasonably support the conclusion that the

defendants had acted with such malice.

        Berisha argues that the district court erred both: (1) in requiring him to

show actual malice in the first place and, even if that were the correct standard to

apply, (2) in concluding that the record evidence could not support such a finding.

                                              A



       2
         The district court extended the discovery deadline (once on a joint motion and once at
Berisha’s request) a total of two months—from June 1, 2018, ultimately to August 1, 2018. Two
weeks before discovery was set to close (and three weeks before summary judgment motions
were due), Berisha sought even more time to take discovery. The court denied the motion but
permitted the parties to “agree to conduct discovery beyond the discovery deadline.”
                                              10
             Case: 19-10315     Date Filed: 09/02/2020   Page: 11 of 37



      We first ask: is Berisha a public figure for purposes of his defamation suit?

      Because of the expressive freedom guaranteed by the First Amendment, a

defendant may not be held liable for defaming a public figure about a matter of

public concern unless he is shown to have “acted with actual malice.” Silvester v.

Am. Broad. Cos., 839 F.2d 1491, 1493 (11th Cir. 1988); see generally N.Y. Times

Co. v. Sullivan, 376 U.S. 254, 270–83 (1964). Berisha does not dispute that

Lawson’s book concerned matters of public interest; the only question is whether

the district court erred in finding him to be a “public figure.” An individual may

qualify as a public figure either generally—that is one with such fame and

notoriety that he will be a public figure in any case—or for only “limited”

purposes, where the individual has thrust himself into a particular public

controversy and thus must prove actual malice in regard to certain issues. Turner

v. Wells, 879 F.3d 1254, 1272 (11th Cir. 2018). Here, the district court found that

Berisha fell within the second category—a public figure at least for the limited

purpose of this lawsuit.

      We apply a two-part test to determine whether someone is a limited public

figure: “First, [we] must determine whether the individual played a central role in

the controversy. Second, [we] must determine whether the alleged defamation was

germane to the individual’s role in the controversy.” Id. at 1273 (citations

omitted). Two “fundamental” criteria help draw the line between public and

                                         11
             Case: 19-10315     Date Filed: 09/02/2020    Page: 12 of 37



private figures: (1) “public figures usually have greater access to the media which

gives them a more realistic opportunity to counteract false statements than private

individuals normally enjoy”; and, more importantly, (2) public figures typically

“voluntarily expose themselves to increased risk of injury from defamatory

falsehoods.” Silvester, 839 F.2d at 1494 (internal quotation marks omitted).

      Lawson suggests that Berisha—who according to one survey in our record

had one hundred percent name recognition in Albania—might qualify as a public

figure generally. Putting that question aside, we agree with the district court that

he at least is a public figure for the limited purpose of this lawsuit. As described

above, the lawsuit concerns whether Berisha was defamed in Lawson’s description

of AEY’s involvement in a corrupt scheme to defraud the United States in

conjunction with certain Albanian government officials and an Albanian “mafia.”

Berisha’s purported role in that scheme was covered by news media in both

Albania and the United States—including in two New York Times stories reporting

Berisha’s supposed connections to the AEY deal and to a so-called Albanian

mafia. These same matters were also addressed in a television documentary

produced by Al Jazeera, which covered, among other things, Berisha’s supposed

role in corrupt arms dealing and in the Gerdec explosion.

      Berisha contends that he cannot be a public figure because he did not

voluntarily insert himself into the publicity surrounding these affairs. But the

                                          12
             Case: 19-10315     Date Filed: 09/02/2020    Page: 13 of 37



record shows that Berisha did indeed place himself in the public eye regarding the

Albanian arms-dealing scandal. Of course, if the many press reports about his

involvement in that affair are true, then there can be no doubt he entered into the

matter voluntarily. But even putting aside the truth of such reports, Berisha

undoubtedly forced himself into the public debate over his supposed involvement

in these activities. First, he admits that he privately met with Kosta Trebicka in an

effort to convince him that he was not involved in the AEY matter—and that

shortly thereafter Trebicka produced a statement “to the media” retracting his

allegations against Berisha. Berisha also admits that he contacted a group of

“media representatives” to request that they publish a statement presenting what he

called the “truth [of] the accusations against me,” which explicitly “encourage[d]

the press to follow this story to the end and investigate it.” We have recently held

that an individual may insert himself into a controversy—and thus become a public

figure with respect to that controversy—by encouraging third parties to make

public statements in his defense and by inviting further public attention in an effort

to influence the debate. See Turner, 879 F.3d at 1273.

      Moreover, even if Berisha never voluntarily sought public attention, federal

courts have long made clear that one may occasionally become a public figure

even if “one doesn’t choose to be.” Rosanova v. Playboy Enters., Inc., 580 F.2d
859, 861 (5th Cir. 1978); see also, e.g., Turner, 879 F.3d at 1273 (citing

                                          13
               Case: 19-10315        Date Filed: 09/02/2020       Page: 14 of 37



approvingly the statement that “[i]t may be possible for someone to become a

public figure through no purposeful action of their own” (internal quotation marks

omitted)). As this circuit 3 once put it, the “purpose served by [the public figure

standard] would often be frustrated if the subject of publication could choose

whether or not he would be a public figure. Comment upon people and activities

of legitimate public concern often illuminates that which yearns for shadow.”

Rosanova, 580 F.2d at 861; see also Silvester, 839 F.3d at 1496 (where a person

“involuntarily and, against his will, assumes a prominent position” in the outcome

of a public controversy, will be treated as a public figure “[u]nless he rejects any

role in the debate”). Berisha argues cases of involuntary public figures must be

kept “exceedingly rare,” Gertz v. Robert Welch, Inc., 418 U.S. 323, 345 (1974),

and refers us to a decision from the Fourth Circuit in this regard. See Wells v.

Liddy, 186 F.3d 505, 539 (4th Cir. 1999) (“[B]ecause the usual and natural

conception of a public figure encompasses a sense of voluntary participation in the

public debate, . . . the class of involuntary public figures must be a narrow

one . . . .”). But Berisha’s is exactly the rare case in which courts recognize

involuntary public-figure status. The purposes underlying the public figure

doctrine apply unequivocally to Berisha: he was widely known to the public, he


       3
         Rosanova is a Fifth Circuit case from shortly before that circuit was divided, making it
precedential for today’s Eleventh Circuit. See Bonner v. City of Pritchard, 661 F.2d 1206 (11th
Cir. 1981) (en banc).
                                                14
             Case: 19-10315        Date Filed: 09/02/2020   Page: 15 of 37



had been publicly linked to a number of high-profile scandals of public interest, he

availed himself of privileged access to the Albanian media in an effort to present

his own side of the story, and he was in close proximity to those in power. Even

under the Fourth Circuit case that he invokes, Berisha would still be regarded as a

public figure. See id. (individual may be involuntary public figure where she has

“sought to publicize her views on the relevant controversy” or “has taken some

action . . . in circumstances in which a reasonable person would understand that

publicity would likely inhere”).

      The district court was correct to apply the heightened defamation standard

for claims brought by public figures.

                                            B

      Next, did the district court err in finding that there was insufficient evidence

to support Berisha’s claim that the defendants acted with actual malice?

      Because Berisha is a public figure, he cannot prevail in this suit unless he

shows, by clear and convincing evidence, that the defendants acted with actual

malice toward him. Harte-Hanks Commc’ns, Inc. v. Connaughton, 491 U.S. 657,

659 (1989). That is, he must be able to show—well beyond a preponderance of the

evidence—that the defendants published a defamatory statement either with actual

knowledge of its falsity or with a “high degree of awareness” of its “probable

falsity.” Garrison v. Louisiana, 379 U.S. 64, 74 (1964). It is a subjective test,

                                            15
             Case: 19-10315     Date Filed: 09/02/2020    Page: 16 of 37



which asks whether the publisher “in fact entertained serious doubts as to the truth

of his publication.” Silvester, 839 F.2d at 1498 (emphasis added) (internal

quotation marks omitted); see also St. Amant v. Thompson, 390 U.S. 727, 731

(1968) (standard “is not measured by whether a reasonably prudent man would

have published, or would have investigated before publishing”). Even an “extreme

departure from professional [publishing] standards” does not necessarily rise to the

level of actual malice. Harte-Hanks, 491 U.S. at 665.

      Thus, the question here is whether the record could allow a reasonable juror

to conclude (clearly and convincingly) that Lawson held serious doubts about the

truth of the book’s portrayal of Berisha as involved in the AEY scheme.

                                          1

      Although Berisha has little evidence to suggest Lawson knowingly

published falsehoods about him, Berisha argues that a juror could reasonably find

that Lawson at least held serious doubts about his portrayal of Berisha, because he

knew better than to trust his firsthand sources for that account: primarily the three

“dudes.” For his part, Lawson testified that he did believe his sources, and that in

particular he found Podrizki and Packouz to be “extremely reliable,” with

information that consistently matched the other evidence available. But, as Berisha

points out, these were not the most dependable individuals. They had been

convicted of fraud, Packouz and Podrizki were self-interested in providing Lawson

                                          16
             Case: 19-10315     Date Filed: 09/02/2020    Page: 17 of 37



with a profitable story, and, in the book, Lawson himself describes Diveroli as “a

liar . . . [who] misled directly, indirectly, compulsively.” Thus, Berisha argues,

evidence of Lawson’s awareness of these many credibility flaws could clearly

show that Lawson must have doubted what they said about Berisha. Berisha,

however, greatly overstates the significance of such evidence.

                                          a

      First, though factors like those Berisha identifies might undermine a source’s

credibility, they do not show that a publisher necessarily acted with malice by

relying on the source. See, e.g., Spacecon Specialty Contractors, LLC v.

Bensinger, 713 F.3d 1028, 1045 (10th Cir. 2013) (“That Bensinger knew Wilson

. . . may have been biased . . . is not evidence Bensinger had obvious reasons to

doubt Wilson’s veracity or the accuracy of his report.”); Cobb v. Time, Inc., 278
F.3d 629, 638 (6th Cir. 2002) (publisher could rely on paid source who was a drug

user with a “criminal background”); Reuber v. Food Chem. News, Inc., 925 F.2d
703, 715 (4th Cir. 1991) (“Actual malice cannot be proven simply because a source

of information might also have provided the information to further the source’s

self-interest.”). Further, Lawson’s book explicitly informed the reader of these

supposed problems with the men’s credibility, describing them as young partiers

who drank, used drugs, and committed a major international fraud. With regard to

Diveroli, the book explicitly described his penchant for lying in order to further his

                                          17
               Case: 19-10315       Date Filed: 09/02/2020       Page: 18 of 37



own interests. In other words, the book makes clear that the account offered by

these men might be dubious. As we have recently recognized, where a publisher in

this manner “inform[s] its audience that its primary source [is] not an

unimpeachable source of information, it serve[s] to undermine claims showing that

the report was issued with actual malice.” Michel v. NYP Holdings, Inc., 816 F.3d
686, 703 (11th Cir. 2016) (internal quotation marks omitted).

                                               b

       Second, whatever one might say about the “dudes’” credibility, Lawson did

not rely solely on their assertions about Berisha but rather found their stories

corroborated by several other sources.

       Most obviously, Lawson relied on the many prior published reports that had

similarly accused Berisha of being involved in the AEY fraud and in an Albanian

criminal underworld. These include: at least four published news articles,

including two in the New York Times, two separate books (one published in the

United States and one in Albania), leaked diplomatic cables published on

WikiLeaks,4 and the investigative report by Al Jazeera. The law is clear that

individuals are entitled to rely on “previously published reports” from “reputable

sources” such as many of these. Liberty Lobby, Inc. v. Dow Jones & Co., 838 F.2d
4
          These leaked cables purport to show John Withers, the then-U.S. Ambassador to
Albania, reporting allegations that Berisha had personally been involved in the Gerdec matter.
                                               18
             Case: 19-10315      Date Filed: 09/02/2020   Page: 19 of 37



1287, 1297 (D.C. Cir. 1988). Thus, as the district court recognized, Lawson’s

reliance on these many independent sources, alone, should defeat any claim of

actual malice. See Rosanova, 580 F.2d at 862 (“[S]ubjective awareness of

probable falsity . . . cannot be found where, as here, the publisher’s allegations are

supported by a multitude of previous reports upon which the publisher reasonably

relied.” (emphasis added)).

      Further, Lawson interviewed several additional sources who corroborated

the claims about Berisha. For example, Erion Veliaj, the mayor of Tirana, told

Lawson that the Berisha family was like a “wolf pack” that used individuals like

Delijorgji to protect Shkelzen and that he was not surprised to hear that Berisha

was involved in the AEY deal. Likewise, Trebicka’s daughter told Lawson that

she believed her father had been removed from the AEY deal in order to make way

for “Berisha’s son” and that she considered Berisha to be a suspect in her father’s

mysterious death. Finally, Andy Belliu, a former worker at the Gerdec factory,

called Berisha the “shadow” behind the factory and implicated him in “mafia”

dealings.

      Berisha contends that these additional sources had their own credibility

problems, for example suggesting that the prior publications themselves all trace

back to Diveroli or that the other individuals were biased against him and his

father. But even if that is so, it was not Lawson’s (perhaps impossible) duty to find

                                          19
             Case: 19-10315     Date Filed: 09/02/2020    Page: 20 of 37



only pure, unimpeachable sources of information. Even if Berisha might nitpick

each source for one reason or another, this wealth of evidence considered

altogether does not permit a reasonable juror to find clear and convincing proof

that Lawson held serious doubts about the depiction of Berisha in his book.

                                          2

      In addition to his attacks on the credibility of Lawson’s sources, Berisha

argues that he can show Lawson exhibited a general pattern of dishonesty in his

book, which—when considered “in the aggregate”—undermines the notion that

Lawson actually believed his portrayal of Berisha. Again, Berisha overstates the

significance of such evidence, which is largely irrelevant to the truth of the claims

made about him in the book.

                                          a

      First, Berisha asserts that evidence shows that Lawson was determined to

publish a preconceived story about him, regardless whether it could be supported.

He quotes Lawson as boasting at various times that his forthcoming book might

“bring down the Prime Minister of Albania.” But each of these quoted emails was

sent by Lawson after he had done substantial work on the book. In other words,

such statements do nothing to show that Lawson began with an unfounded plan to

take down Berisha and his father, but rather reflect only that after Lawson had

reported and begun writing the book he believed that the story he had discovered

                                          20
             Case: 19-10315     Date Filed: 09/02/2020    Page: 21 of 37



might do so. Accordingly, this evidence offers no reason to doubt the sincerity of

Lawson’s belief in the many sources that corroborated his depiction of Berisha.

                                          b

   Second, Berisha argues that evidence shows that Lawson intentionally

fabricated at least two details in the book. But even if that were true, neither minor

detail would reasonably cast doubt on whether Lawson harbored serious doubts

about his broader depiction of Berisha.

                                          i

   First, Berisha claims that Lawson made up the fact that specifically Ylli Pinari

told Podrizki and Diveroli that Berisha was present at their Tirana meeting. The

passage in question reads (with emphasis added):

      Diveroli and Podrizki then turned to see a young man around their age
      sitting in the corner. Dressed in a baseball cap and a sweater, he had
      dark hair, a soft chin, and sharklike eyes. He wasn’t introduced. This
      was Shkelzen Berisha, the son of the prime minister of Albania, they
      would later be told by Pinari.

Berisha argues that the Pinari attribution is not sourced to anyone other than

Diveroli (whom, again, he casts as utterly unreliable). He points out that, at least

according to Podrizki, Berisha was identified to them by Trebicka, not Pinari. And

because Lawson himself admitted that Trebicka would not have known whether

Berisha attended the Tirana meeting, Berisha argues that a “reasonable jury could




                                          21
               Case: 19-10315        Date Filed: 09/02/2020      Page: 22 of 37



conclude that Lawson manufactured the provenance of his information (i.e., Pinari)

to hide the unreliability of his actual ‘sourcing’”—i.e., Diveroli.

       Even if we assume that Lawson did fabricate the Pinari detail, 5 that still

would not be enough to demonstrate he acted with actual malice. As the district

court recognized, under applicable Florida law, 6 the key question in a defamation

case is whether the “gist or sting” of the challenged statements was defamatory.

Levan v. Capital Cities/ABC, Inc., 190 F.3d 1230, 1240 (11th Cir. 1999). The

“gist” and “sting” of Lawson’s depiction of Berisha was that he was involved in

the ammunition repackaging fraud and, more broadly, with an Albanian criminal

underworld. The gist does not include which of the many individuals involved in

the scheme first identified Berisha’s presence to the Americans. Indeed, as written,

the book still conveys the undisputed truth that Diveroli and Podrizki said they

were told secondhand that Berisha was present at their meeting. At worst, the

book misidentifies where they claimed to have received such information.

       The general irrelevance of this minor detail is apparent when considered in

context. The sentence in the book with which Berisha takes issue reads: “This was


       5
         Lawson of course disputes this, and the record certainly does not prove that Lawson did
fabricate the attribution of the identification by Pinari. Lawson argues that the attribution to
Pinari was his own conclusion as the most likely source following his research.
       6
          Florida law governs the merits of Berisha’s defamation action, though standards for
public figures and “actual malice” derive from the First Amendment and thus, as discussed
above, are matters of federal law. See, e.g., Nelson Auto Ctr., Inc. v. Multimedia Holdings Corp.,
951 F.3d 952, 956 (8th Cir. 2020).
                                               22
               Case: 19-10315       Date Filed: 09/02/2020       Page: 23 of 37



Shkelzen Berisha, the son of the prime minister of Albania, [Diveroli and Podrizki]

would later be told by Pinari.” We agree with the district court that the overall

“gist” of the book’s depiction of Berisha would not materially change if instead

that sentence simply read: “This was Shkelzen Berisha, the son of the prime

minister of Albania, Diveroli and Podrizki would later be told.”7

                                               ii

    Second, Berisha claims that Lawson “deliberately falsified” an interview

between Albanian Defense Minister Fatmir Mediu and New York Times reporter

Nicholas Wood, in an effort to “reinforce his claim of Berisha’s involvement with

AEY.” The passage in question details an interview during which Wood prodded

Mediu with questions about, among other things, Albanian officials’ involvement

in the AEY scandal. At one point, according to Wood, Mediu burst out in anger

after Wood asked a question about Mediu’s previous conviction on drug charges.



       7
          Along similar lines, Berisha makes much of the fact that Lawson originally hoped to
include the following sentence in his description of a meeting between New York Times
journalist Nicholas Wood and Kosta Trebicka: “The head of MEICO Ylli Pinari had told
Trebicka that the Prime Minister’s son was involved in the AEY contract . . . .” At one point,
Lawson shared that passage with Wood, out of concern that the claim “might be a slight stretch,”
depending on what Trebicka discussed with Wood. No response to that email is included in the
record, but in the final version of the book, Lawson omits any reference to Pinari and instead
simply says that “Trebicka had heard the allegation that the prime minister’s son was involved in
the AEY contract.”
        Berisha suggests that Lawson’s hope to include a “stretched” reference to Pinari shows
that Lawson planned to put “dramatic effect” before “the truth.” But, as Lawson points out, the
fact that he ran this passage by Wood before publishing—and then subsequently edited it—
shows exactly the opposite. This sort of fact checking is exactly what Berisha suggests Lawson
should have done.
                                               23
             Case: 19-10315    Date Filed: 09/02/2020   Page: 24 of 37



In the book, Lawson presents Mediu as lashing out in response to a different

question “describing how Albanian officials were allegedly being paid kickbacks

on AEY’s contract, including Diveroli’s recorded description of the Albanian

‘Mafia’ and the prime minister’s son.” Berisha argues that Lawson changed the

timing of Mediu’s outburst to imply that Mediu knew Diveroli’s accusations about

Berisha were true.

      Berisha’s insinuations about Lawson’s depiction of this interview are

misguided. Berisha does not dispute that Wood did interview Mediu about

accusations of Albanian governmental involvement in the AEY scheme. And the

record includes an email in which Wood told Lawson that, after the interview,

Mediu threatened both the cameraman filming the interview and one of Wood’s

sources for the AEY allegations (Trebicka). Thus, even if Mediu’s outburst was

directly prompted by a question about his drug conviction, the record of this

conversation supports Lawson’s broader narrative that Mediu was angered by the

interview and by Trebicka’s accusations of an Albanian-government conspiracy

with AEY. As Lawson testified in his deposition, “Nick Wood made it clear that

[Mediu’s outburst] was a cumulative thing but that it definitely included AEY.

And the accusations about AEY were infuriating to him.” Lawson further said that

Wood reviewed that passage in the book and did not object to it.




                                         24
             Case: 19-10315     Date Filed: 09/02/2020    Page: 25 of 37



      Even if Lawson did somewhat misrepresent Mediu’s outburst, this again is a

relatively immaterial detail in the context of the book overall. The overall effect of

any change is minimal when it remains true that: (1) Wood confronted Mediu with

accusations that Albanian officials were involved in the AEY scheme and (2)

Mediu was upset by his interview with Wood, to the point that he threatened

Wood’s cameraman and a source for the AEY accusations. Whether or not

Lawson had included the additional detail of Wood discussing Mediu’s unrelated

drug conviction in the book, the “gist” remains the same: a reporter from the New

York Times attempted to discuss the AEY matter with Mediu and in the end

received only anger and threats as a result.

                                          c

      Finally, Berisha makes much of the fact that early drafts of Lawson’s book

included passages discussing various issues that arguably could not be verified. In

support, he cites an email from an editor at Simon & Schuster, who contended that

Lawson’s early manuscript focused too much on the Pentagon’s supposed

involvement in the AEY scheme, which she believed “put[] the book on shaky

ground – both from a narrative stance and in terms of credibility (to take down the

Pentagon you need armor-proof evidence).” He also cites an email from C.J.

Chivers, a writer from the New York Times, whom Lawson had contacted to clarify

certain details that Lawson wanted to print regarding the supposed inferior quality

                                          25
               Case: 19-10315       Date Filed: 09/02/2020       Page: 26 of 37



of the ammunition AEY provided (which were related to a photo that had been

included in Chivers’s reporting). In response, Chivers wrote angrily that Lawson’s

questions suggested that his book would misrepresent Chivers’s reporting and

indicated that Lawson had “written a factually unsupportable tale and hope[d] that

it might stick.”

       But, in the final book, Lawson substantially cut back the Pentagon narrative,

he independently researched and verified his claims related to the photo of the

AEY ammunition, and—even more to the point—neither of these matters had

anything do with Lawson’s depiction of Berisha’s involvement with AEY. Even if

it were true that Lawson had at one point attempted to pursue unsupported details

about unrelated matters, that would not show that he clearly harbored serious

doubts about the well-sourced assertion of Berisha’s connection to the AEY fraud.

       In sum, none of Berisha’s various attacks on other portions of Lawson’s

book can reasonably be viewed to undermine his reliance on a variety of sources to

support the book’s core claims about Berisha. 8


       8
         Because the evidence is insufficient to support a conclusion that Lawson himself acted
with actual malice, Berisha’s claims against the remaining defendants—Simon & Schuster,
Recorded Books, Packouz, and Podrizki—fail as well. Though Berisha broadly asserts that
Simon & Schuster “was aware of Lawson’s . . . tendency to put his narrative before the facts,” he
does not identify evidence which could show “clearly and convincingly” this to be true. Indeed,
the only evidence he identifies in support of such a claim is Lawson’s early inclusion of the
under-sourced Pentagon-conspiracy storyline, which after feedback from Simon & Schuster,
Lawson largely removed from the book. Berisha has no evidence that anyone at Simon &
Schuster actually harbored doubts—let alone serious doubts—about the accuracy of Lawson’s
depictions of Berisha, which again were corroborated by various sources.
                                               26
               Case: 19-10315        Date Filed: 09/02/2020        Page: 27 of 37



                                                III

       Next, Berisha contends that the district court abused its discretion in denying

his motion to compel production of certain communications between Lawson and

Simon & Schuster’s attorneys. See Bogle v. McClure, 332 F.3d 1347, 1358 (11th

Cir. 2003). The district court found that the communications were protected from

disclosure by, among other things, the attorney-client privilege. We consider

whether, under New York law, 9 that is correct.

       The attorney-client privilege protects from disclosure confidential

communications between an attorney and his or her client made to solicit or to

provide legal advice. Ambac Assurance Corp. v. Countrywide Home Loans, Inc.,

57 N.E.3d 30, 34 (N.Y. 2016). The communications at issue here concern

Lawson’s interaction with Simon & Schuster’s lawyer, as the lawyer conducted a



       Second, Berisha does not identify evidence to support his conclusory assertion that
Packouz or Podrizki “fabricated Berisha’s involvement with AEY” in order make money from
Lawson. Regardless whether these two might have had such motives to lie, Berisha offers no
evidentiary support for the notion that they indeed did lie.
       Finally, Berisha acknowledges that there is no evidence on which to prove that Record
Books acted with actual malice.
       9
          Florida choice-of-law principles determine which forum’s privilege law applies. See
Manuel v. Convergys Corp., 430 F.3d 1132, 1139 (11th Cir. 2005). In many areas, Florida
follows “a flexible test to determine which state has the most significant relationships” to the
matter, though in matters of contract Florida has rejected this in favor of a more traditional “lex
loci” application of the law of the place of contracting. See State Farm Mut. Auto. Ins. Co. v.
Roach, 945 So. 2d 1160, 1163–64 (Fla. 2006). Though it is not readily apparent what approach
Florida courts would apply to resolve a conflict over the claim of privilege here, we need not
decide that question, because (as the parties agree) New York law would likely apply under
either approach given that the publishing contract was entered in New York, both Simon &
Schuster and Lawson are New York residents, and the communications took place in New York.
                                                27
             Case: 19-10315     Date Filed: 09/02/2020    Page: 28 of 37



pre-publication legal review of the contents of the book. Berisha does not

seriously dispute that, if Lawson were the lawyer’s client—for example if he were

a representative of Simon & Schuster—then the communications would be

properly shielded. See, e.g., Liberty Lobby, 838 F.2d at 1302 (“Pre-publication

discussions between libel counsel and editors or reporters would seem to come

squarely within the scope of the privilege . . . .”). He argues, however, that

because Lawson was merely a third-party contractor of the publishing house, his

communications are not swept within the privilege. Lawson responds that, at least

for purposes of the legal pre-clearance review, he was, as a practical matter,

effectively a Simon & Schuster employee, and is therefore covered by the

privilege.

                                          A

      The disagreement between the parties asks us to consider the “employee

equivalent” doctrine—an extension of the Supreme Court’s seminal decision in

Upjohn Co. v. United States, 449 U.S. 383 (1981). In Upjohn, the Supreme Court

held that, where an attorney represents a corporation, the corporation’s attorney-

client privilege extends beyond individuals who “control” the corporation to

include other employees with whom the lawyer must consult in order to advise the

company. See id. at 391–92. New York courts have incorporated the Upjohn rule




                                          28
              Case: 19-10315     Date Filed: 09/02/2020    Page: 29 of 37



into the state’s own attorney-client privilege law. Cf. Niesig v. Team I, 558 N.E.2d
1030, 1033–34 (N.Y. 1990) (discussing Upjohn).

      Led by the Eighth Circuit, some courts have since held that the principles

announced in Upjohn suggest that even a non-employee like a contractor or

consultant may be covered by the attorney-client privilege where he or she acts as

the functional equivalent of an employee for the relevant matter. In In re Bieter

Co., 16 F.3d 929, 937 (8th Cir. 1994), the Eighth Circuit held that, for purposes of

the Upjohn rule, “it is inappropriate to distinguish between those on the client’s

payroll and those who are instead, and for whatever reason, employed as

independent contractors.” The court emphasized that the very point of Upjohn is

to ensure that the lawyer may consult with knowledgeable employees to “know all

that relates to the client’s reasons for seeking representation [so that] the

professional mission [can] be carried out.” Id. (quoting Upjohn, 449 U.S. at 389).

To this end, the court observed there “undoubtedly are situations . . . in which too

narrow a definition of ‘representative of the client’ will lead attorneys not being

able to confer confidentially with nonemployees who, due to their relationship to

the client, possess the very sort of information that the privilege envisions flowing

most freely.” Id. at 937–38. Thus, in order to vindicate the concerns of Upjohn,

the privilege must be afforded to certain “nonemployees who possess a significant

relationship to the client and the client’s involvement in the transaction that is the

                                           29
             Case: 19-10315     Date Filed: 09/02/2020    Page: 30 of 37



subject of the legal services.” Id. at 938 (alterations and internal quotation marks

omitted).

      Several courts—including courts in New York—have followed the Eighth

Circuit’s lead. See, e.g., United States v. Graf, 610 F.3d 1148, 1158–59 (9th Cir.

2010) (adopting Bieter and collecting cases in lower courts doing the same);

Alliance Constr. Solutions, Inc. v. Dep’t of Corrs., 54 P.3d 861, 869 (Colo. 2002)

(adopting Bieter into Colorado law); Frank v. Morgans Hotel Grp. Mgmt. LLC,

116 N.Y.S.3d 889, 891–93 (N.Y. Sup. Ct. 2020) (applying Bieter under New York

law); Sieger v. Zak, No. 19978/05, 2008 WL 598344, at *9 (N.Y. Sup. Ct. Feb. 21,

2008) (same); Waste Admin. Servs., Inc. v. Krystal Co., No. E2017-01094-COA-

R9-CV, 2018 WL 4673616, at *4–5 (Tenn. Ct. App. Sept. 27, 2018) (applying

Bieter under Tennessee law). Indeed, Berisha does not seriously dispute that New

York would embrace an “employee equivalent” extension of the Upjohn doctrine.

                                          B

      Berisha argues, however, that this doctrine is too narrow to apply in this

case. In Berisha’s telling, the doctrine applies only where an individual “looks,

acts, and smells like a company employee,” such as where the individual exercises

authority on behalf of the company or falls within its chain of command. Because

Lawson did not have “control over Simon & Schuster’s decision to publish the

[b]ook,” Berisha argues that he was not, in any meaningful sense, the “equivalent”

                                          30
             Case: 19-10315      Date Filed: 09/02/2020   Page: 31 of 37



of a Simon & Schuster employee. Berisha’s argument essentially rests on the

premise that, for purposes of New York’s attorney-client privilege law, the scope

of the “employee-equivalent” doctrine is to be understood similarly to the

definition of an “employee” in the context of agency or employment law. Cf. In re

Vega, 35 N.Y.3d 131, 145–51 (2020) (Rivera, J., concurring) (discussing

difference between employees and independent contractors under New York law).

      Berisha’s argument might seem reasonable on its face, and indeed, in some

cases the employee-equivalent doctrine has been applied to individuals who have

effectively “assumed the functions and duties of a full-time employee.” Frank,
116 N.Y.S.3d at 892 (alterations and internal quotation marks omitted); see also id.

(citing cases). However, Berisha’s suggestion that the employee-equivalent

doctrine must be limited only to such cases misconceives the purposes underlying

the doctrine. As expressed in Upjohn, an overly restrictive view of the individuals

who qualify as representatives of an attorney’s corporate client threatens to

frustrate the attorney’s efforts to formulate sound legal advice based on

information possessed by those directly involved in the matter. See generally

Upjohn, 449 U.S. at 391–92. Bieter extended this logic with the recognition that

“there undoubtedly are situations . . . [where even] nonemployees . . . , due to their

relationship with the client, possess the very sort of information that the privilege

envisions flowing most freely.” Bieter, 16 F.3d at 938. Bieter’s core holding is

                                          31
             Case: 19-10315      Date Filed: 09/02/2020   Page: 32 of 37



thus that the privilege must extend to cover “nonemployees who possess a

significant relationship to the client and the client’s involvement in the transaction

that is the subject of legal services,” and who therefore “have the relevant

information needed by corporate counsel” to advise the client. Id. (internal

quotation marks and alterations omitted). By its very nature, this includes

individuals whom we might not—for other purposes in the law—consider to

behave as “employees” of the corporation. Cf. Alliance Constr. Solutions, 54 P.3d

at 869 (“[W]e agree with the Bieter court that a formal distinction between an

employee and an independent contractor conflicts with the purposes supporting the

privilege. An independent contractor with a meaningful relationship to the

[corporation] may possess important information needed by the attorney to provide

effective representation.”). Thus, while factors like those referenced by Berisha

are useful in evaluating the nonemployee’s “relationship to the client,” an absence

of such factors does not necessarily destroy the application of the doctrine. See

generally Bieter, 16 F.3d at 938.

                                          C

      We are mindful that an overly broad employee-equivalent rule might

threaten to sweep within the privilege conversations between a lawyer and various

individuals who have not previously been considered to fall within the ambit of the

privilege—for example mere third-party witnesses. Here, fortunately, we need not

                                          32
             Case: 19-10315     Date Filed: 09/02/2020   Page: 33 of 37



probe the outer limits of the doctrine. Regardless of his employment status,

Lawson’s “relationship” to Simon & Schuster and his “involvement in the

transaction” that was the subject of the legal services—i.e., Simon & Schuster’s

legal review of the contents of the book he wrote for publication by the company—

could hardly be more significant. As the president of the Adult Publishing group at

Simon & Schuster stated in an affidavit, because “the author is the sole proprietor

of the sourcing and background information that went into the manuscript, the

author’s cooperation is essential to the pre-publication legal review process.” It

would, in his words, “be impossible to conduct a meaningful pre-publication legal

review without the author.”

      And, while their working relationship may not bear many of the hallmarks of

a traditional employer-employee relationship, it is hardly the case (as Berisha is

eager to suggest) that Lawson was utterly disconnected from Simon & Schuster—

as if he were simply a witness or passerby to the company’s activities. If it were

not apparent from the nature of the work itself, the publishing contract makes clear

that Lawson and Simon & Schuster were indeed engaged in a joint effort to

produce a published book to their mutual satisfaction and for their mutual benefit.

Among other things, that contract specified that the company would pay Lawson

an advance for his work toward producing a publishable book, laid out a process

by which they would mutually attempt to work through editorial changes requested

                                         33
              Case: 19-10315     Date Filed: 09/02/2020   Page: 34 of 37



by the company prior to publication, and detailed how the parties would split

royalties and various rights to the continuing use and publication of the work after

it was completed.

                                          D

      For these reasons, some courts—including at least one applying New York

law—have found individuals in nearly identical circumstances to Lawson to be

covered by the attorney-client privilege. For example, in Davis v. Costa-Gavras,

580 F. Supp. 1082, 1098 (S.D.N.Y. 1984), the court (applying New York law)

found that the attorney-client privilege applied to conversations between lawyers

for a movie studio and the author of the book that had served as the basis for a

film’s screenplay. Even though the author “was not a Universal employee and did

not participate in the production of the film,” the court found that “his participation

in the [legal preclearance] meeting was functionally equivalent to that of an author

of a magazine or newspaper article who submits his work to in-house counsel for

prepublication libel review and should thus come within the rule of Upjohn.” Id.

The same should be said for Lawson here.

      More recently, in another case out of the Southern District of New York, the

court found that the privilege applied to conversations between a movie studio’s

attorney and the film’s director and script writer, both of whom were independent

contractors. See Twentieth Century Fox Film Corp. v. Marvel Enters., No. 01 Civ.

                                          34
               Case: 19-10315       Date Filed: 09/02/2020      Page: 35 of 37



3016, 2002 WL 31556383 (S.D.N.Y. Nov. 15, 2002). The court explained that,

given their roles in making the movie, the director and writer were “the functional

equivalent of employees” of the studio that would produce it. Id. at *2. In a

passage that could easily describe the book industry, the court elaborated:

       Fox’s determination to conduct its business through the use of
       independent contractors is a result of the sporadic nature of
       employment in the motion picture industry; for a wide variety of
       reasons, producers, directors and actors generally do not ‘turn out’
       movies with the same mechanical regularity with which most tangible
       products are produced. The fact that the nature of the industry dictates
       the use of independent contractors over employees should not, without
       more, create greater limitations on the scope of the attorney-client
       privilege.
Id. At least one court outside of New York has reached a similar conclusion. See,

e.g., Tyne v. Time Warner Entm’t Co., 212 F.R.D. 596, 600–01 (M.D. Fla. 2002)

(disclosure of in-house legal advice from one movie studio to another involved in

the joint production of a film did not waive attorney client privilege). And Berisha

has not cited a single case in which a court disagreed that the employee-equivalent

doctrine would apply in circumstances like these.

       For the reasons elaborated above, we agree that the employee-equivalent

doctrine would likely shield from discovery the communications at issue here. The

district court did not abuse its discretion in denying Berisha’s motion to compel. 10



       10
           Because we conclude that the communications were protected under the attorney-client
privilege, we do not consider the defendants’ assertions of other privileges.
                                              35
               Case: 19-10315       Date Filed: 09/02/2020      Page: 36 of 37



                                              IV

       Finally, Berisha briefly asserts that “summary judgment was premature”

because the district court denied his July 17, 2018, motion to extend further

discovery so that he could depose four of Lawson’s foreign sources. Berisha

suggests that he would have liked this additional evidence but does not explain

why exactly it would be critical to this case. More importantly, he presents no

argument as to how the district court’s failure to extend discovery for a third time

was legally erroneous. At that point (only two weeks before discovery was set to

end) Berisha had been given substantial opportunity to initiate such discovery, the

district had twice extended the discovery deadline, and the court had explicitly

allowed him “to conduct discovery beyond the discovery deadline,” if he so chose.

Yet, Berisha did not bother to take even the first step in securing these depositions

(filing the requisite letters of issue) until June 27, 2018—even though he

supposedly had known he wanted to take those depositions for months.

       In short, Berisha presents no grounds upon which we could conclude that the

district court abused its discretion in denying him an additional and last-minute

extension of the discovery deadline. See, e.g., Quiet Tech. DC-8, Inc. v. Hurel-




        Likewise, because the district court did not err in finding the communications to be
privileged (and thus protected from production), we do not consider Berisha’s argument that it
was premature to grant summary judgment without allowing additional time for these materials
to be produced.
                                              36
             Case: 19-10315     Date Filed: 09/02/2020   Page: 37 of 37



Dubois UK Ltd., 326 F.3d 1333, 1351–52 (11th Cir. 2003) (no abuse of discretion

where district court denied a third extension of the discovery deadline).

                                         V

      The judgment of the district court is AFFIRMED.




                                         37